Citation Nr: 1034823	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-34 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cervical spine disorder claimed as resulting from treatment 
received at the VA Medical Center (VAMC).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 
1962. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by the 
RO.  The Board remanded the issues on appeal in April 2009 for 
further development of the record.


FINDINGS OF FACT

1.  A back disorder is not shown to be etiologically related to 
his period of service.

2.  The Veteran's increased disability associated with his 
cervical spine disorder was not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA treatment providers.  


CONCLUSIONS OF LAW

1.  A disability manifested by a back disorder is not shown to be 
due disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a cervical spine disorder claimed as 
resulting from treatment received at the VA Medical Center (VAMC) 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in October 2004 and April 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims and identified his duties in 
obtaining information and evidence to substantiate his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in an April 
2006 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Also, certain chronic diseases, including 
endocrinopathies may be presumed to have been incurred during 
qualifying service if manifested to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).                 

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).



Factual Background and Analysis

The Veteran asserts his back disorder is related to his military 
service.  Specifically, the Veteran contends his back disorder 
onset due to injuries sustained in an accident that occurred 
while he was in the Air Force.  The Board has reviewed the 
Veteran's service medical records and observes that they are 
entirely negative for complaints of, or treatment for, a back 
disorder during service.  Further, the January 1962 separation 
examination spine (other musculoskeletal) evaluation was normal.

The earliest evidence of record of a back disorder is a July 1999 
VA chest x-ray report (to rule out pneumonia) which showed 
findings indicative of multiple thoracic compression deformities.  
See Maxson supra (a prolonged period without medical complaint 
may be considered with other factors in the analysis of a service 
connection claim).  A September 2001 VA chest x-ray report showed 
findings of degenerative changes of the dorsal spine.  A February 
2001 private x-ray report showed findings of a normal cervical 
spine.  In February 2002, the Veteran was seen for complaints of 
pain in his anterior upper chest, back of neck and upper arms due 
to a slip and fall accident off the back of a truck.  Subsequent 
VA and private treatment records document treatment for severe 
degenerative changes of the cervical spine, particularly 
diminished disc space between C3-C4, C4-C5, C5-C6, and C6-C7 with 
anterior and posterior osteophytes.  Significantly, none of the 
subsequent medical evidence of record contains an opinion or 
similar evidence linking the back disorder back to service.  
Absent any nexus opinion, or a showing of back pathology in 
service, there is no basis upon which to award service connection 
for a back disorder.

The Board is aware that the Veteran has not been afforded a VA 
examination, with an opinion as to the etiology of his claimed 
back disorder.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, however, there 
is no evidence linking his claimed back disorder to service and 
no reasonable possibility that a VA examination would result in 
findings favorable to him.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that his back 
disorder is causally related to his period of service.  Although 
he may sincerely believe that his back disorder was the result of 
his service, as a lay person, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  The law is clear that for the award 
of service connection, the record must show that the back 
disorder was incurred in or aggravated by service.  In the 
absence of such evidence or satisfaction of applicable 
presumptive provisions, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.

Laws and Regulations-38 U.S.C.A. § 1151

VA statutory law provides that compensation shall be awarded for 
a qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, that was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the disability 
or death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped. VA considers each involved 
body part separately.  See 38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1) (2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2) (2009).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2) 
(2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Factual Background and Analysis

The Veteran alleges that due to a delay in treatment for his 
cervical spine disability by the VA, he has become wheelchair 
bound and unemployable.  Specifically, he contends that VA was 
negligent in not requesting neurosurgical consult in 2002 after 
his initial presentation following the fall of the truck.  In 
sum, he alleges that he suffered additional disability of the 
cervical spine that was the fault of the VA.

After a careful review of the evidence, the Board finds that the 
preponderance of such evidence is against a finding that 
compensation is warranted under 38 U.S.C.A. § 1151 for cervical 
spine disorder resulting from treatment (lack thereof) at the 
VAMC.  While the medical evidence noted below shows that the 
Veteran had increased disability associated with his cervical 
spine disorder, the increased disability is not shown to be the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault on the part of VA 
treatment providers.

In February 2002, the Veteran fell off the back of a truck and 
sustained injury to his cervical spine; he sought emergency room 
treatment at the VA.  The diagnosis was pain secondary to fall.  
The examiner noted that at the root of the Veteran's complaint 
was his persistent request for Percocet.  The examiner intended 
to prescribe the Veteran Ultram but that was no longer available.  
Therefore, the Veteran was prescribed Percocet (24) and directed 
to follow-up as needed.  There are no VA records noting his 
return to the clinic at any time in February 2002. 

Subsequently, the Veteran sought treatment in a private facility 
for his cervical spine disorder.  A hospital course from February 
24, 2002 through February 25, 2002, reports the Veteran underwent 
flexion and extension of the cervical spine on February 25, 2002.  
The Veteran developed full power throughout with only slightly 
decreased sensation in the left forearm.  Flexion and extension 
of the cervical spine showed 5 to 6mm of anterolisthesis of C4-C5 
and 3mm of C5-C6 with reduction extension.  TLS series showed no 
fracture.  The examiner felt the Veteran needed surgical 
stabilization.  Despite the advice of the examiner, with the 
understanding of the risks of discharge without stabilization, 
including death, paralysis and ventilator dependence, the Veteran 
insisted on being discharged to tend to personal matters.  He 
indicated he would return for the surgical procedure.

On February 28, 2002, the Veteran underwent C4-5, C5-6 anterior 
cervical diskectomy and fusion for cervical spondylosis and 
instability, C4-5, C5-6 and C1-2.  The Veteran was advised of the 
numerous risks, including paralysis, failure to improve, future 
instability, failure of fusion, degeneration of adjacent levels 
requiring further surgery, stroke, and even death.  The Veteran 
read the consent, indicated he understood the risks (benefits and 
alternatives) and elected to proceed.

In March 2002, at the same facility, he underwent a posterior 
cervical fusion at C1-C2, and was stable at discharge a few days 
later.  He had full power, neurologically, in the upper and lower 
extremities with intact sensation of light touch.  He was 
instructed to follow up in a week for wound check and 
preoperative planning for C1-C2 stabilization.  He was instructed 
not to lift greater than 5 pounds, not to smoke, not to drive and 
to call if any complications arose or if he had general 
questions.  Additionally, he and his sons were taught how to care 
for the halo pin sites.  

Private CT scans of the cervical spine from April 2002 to June 
2002 reflect that the bone grafts were not completely fusing to 
the native bone.  

In September 2003, the Veteran present at a VA neurosurgery 
clinic for a consultation.  He related the history of his 
cervical surgeries, as reported above.  He complained of neck and 
upper back pain, hand numbness, and difficulty walking since his 
surgery.  On objective examination, his hard cervical collar was 
in place.  It was noted that a June 2003 VA MRI noted no ongoing 
stenosis.  

In an October 2003 VA surgical orthopedic telephone contact, the 
Veteran reported that Fosamax was helping promote the fusion in 
his neck.  The Veteran indicated that he was told his neck was 
going to do worse; however, the written report was better.  The 
Veteran indicated that he was advised to follow up with the 
private physician who performed the cervical spine surgical 
procedure and the VA orthopedic physician encouraged him to 
follow-up with either the VAMC in Durham or with the private 
physician who performed the surgical procedure.

In January 2004, the Veteran underwent posterior cervical fusion 
because he had developed pseudoarthrosis with instability at C1-
C2.  He indicated that he understood the risks, benefits, and 
alternatives to the surgery and elected to proceed.  The Veteran 
tolerated the procedure well.  He was discharged four days after 
his surgical procedure with stable vital signs, stable 
neurological examination and pain controlled by pain medication.  
He was instructed not to smoke; not to lift, push, or pull 
anything greater than five pounds; and, to wear his cervical 
collar at all times with the exception of while he was in the 
shower.

Subsequent records document treatment for the cervical spine 
disorder and pain that persisted.  In a June 2005 statement, the 
chief of orthopedics at the VAMC Asheville indicated that he had 
reviewed the records of the Veteran including records of 
treatment in the private facility.  The chief of orthopedics 
noted that despite extensive cervical surgery, failure of fusion 
did occur.  The chief of orthopedics noted the Veteran's extreme 
osteoporosis and past history of nicotine addiction.  The chief 
of orthopedics also reviewed the appropriate referrals from the 
VA orthopedic surgeon who instructed the Veteran in the care of 
his disorder.  The chief of orthopedics found that the referrals 
and the workup from the VA orthopedic department were in order 
and appropriate and did not contribute to the Veteran's 
disability.  There was no evidence that VA was careless, 
negligent, used improper skill, erred in judgment, or was at 
fault in the furnishing hospital care for the Veteran.  
Additionally, there was no evidence of an event not reasonably 
foreseeable.

Given the evidence of record, the Veteran's claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for a cervical spine 
disorder, claimed to have resulted from negligent treatment at 
the VAMC must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disorder is denied.

Entitlement to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for a cervical spine disorder, claimed to have 
resulted from negligent treatment at the VAMC is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


